Title: To James Madison from Lafayette, 22 April 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Paris 22d April 1812
The Hornet is Going to Sail. By Her You Will Receive dispatches Which Make it Unnecessary for me to add farther informations. I the more Lament the Appearant dispositions of the british Ministry With Respect to the orders in Council as I More fervently Wish the U. S. May not be involved in a War. Our friend Mr. Barlow tells you the present state of His Negociations. I shall therefore Confine myself to a few lines respecting those private Concerns of mine for Which I am So gratefully obliged to You. I do not Wonder the two patents mentionned in your last letter did not Arrive by the Wasp—public business, both in Congress and in the Government Have no doubt postponed the Affairs of individuals.
I Have informed You, my dear friend, that after the Receipt of your Letter stating that no Sale or loan Could be made in America, and with the advice of Mr. Barlow and other friends who thought that in the growing desperate Situation of my affairs I ought not miss an opportunity Hitherto improbable and in their opinion Very advantageous, I Had determined to Sell my four patents to Sir John Coghill at the rate of Sixty francs about twelve dollars an Acre payable in paris.
A friend of His, Mr. Seymour, also an Englishman Applied to me for the two other patents. I Consulted Mr. Barlow and Some Americans Who Could best advise me. They thought the bargain Was good and ought not to be Missed, as the Most precious tract in the Munificent Grant of Congress, the one near the town, did still Remain Untouched. I much Wish for Your Approbation, that of Mr. Monroe, Mr. Gallatin, and I beg You to Weigh the Circumstances and the informations Upon which I took a determination. I Confess the Expression of that Approbation of Yours Would be Very Welcome.
Permit me to Refer You to the inclosed Letter to Save Your time, as I know you will Have the goodness to Read before You forward it. I ⟨am⟩ Sure that Every thing in your power to Complete this providential result of American Munificence Will be done. Be pleased to remember me to our friends and receive the Expression of My Grateful affectionate Respect
Lafayette
Should Ever My affairs Enable me to Have a plantation in the district of pointe Coupee I am Certain Mr. Alex. Baring would Restore me to one of the patents.
